DETAILED ACTION
Prosecution History
This action is in reply to the application filed on 23 October, 2020.
Claims 1 – 18 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The prior art taken alone or in combination failed to teach or suggest a computer aided disease predicting method, computer readable storage medium, and system, based on a plurality of candidate prediction models each trained independently corresponding to different anatomical parts of a human body by a first machine learning algorithm according to first clinical data, the computer aided method comprising: obtaining an initial symptom from an interaction interface; sequentially generating a series of actions according to at least one of a dynamic prediction model determined and selected from the candidate prediction models and the initial symptom, each of the actions corresponding to one inquiry action or one disease prediction action, in independent claims 1, 10 and 11, along with the other recited features of the claims..
The closest prior art found during extensive searching was lliff (US 2002/0002325 A1), which discloses arranges different diseases into different objects which are used to create a dialog with a patient, where the patient presents a chief complaint, where patient responses to questions lead to more questions from other disease objects and ultimately a diagnosis score that is compared to other diagnosis scores to determine the diagnosis of the patient (see Abstract, Figure 27, # 0009-0011). lliff however fails to teach or suggest a computer aided disease predicting method, computer readable storage medium, and system, based on a plurality of candidate prediction models each trained independently corresponding to different anatomical parts or different functional parts of a human body by a first machine learning algorithm according to first clinical data, each of the candidate prediction models comprises a plurality of inquiry actions and a plurality of disease prediction actions, the computer aided method comprising: generating an interaction interface; obtaining an initial symptom from the interaction interface; obtaining context information, wherein the obtained context information is different from the obtained initial symptom, wherein the context information comprises a first context information; sequentially generating a series of actions according to at least one of a dynamic prediction model determined and selected from the candidate prediction models and the initial symptom and not according to the obtained first context information, each of the actions corresponding to one inquiry action or one disease prediction action, wherein the dynamic prediction model is determined and selected from the candidate prediction models by a model-selection model trained by a second machine learning algorithm according to second clinical data, and wherein the model-selection model is different from the candidate prediction models; in response to that the latest one of the sequential actions corresponding to one disease prediction action, generating a plurality of potential disease predictions in a first ranking evaluated by the dynamic prediction model; adjusting the first ranking into a second ranking according to the obtained first context information; and generating a result prediction corresponding to the potential disease predictions in the second ranking. Moreover, the missing claimed elements from lliff are not found in a reasonable number of references. Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these missing elements in an embodiment in the lliff disclosure because it is not an obvious variation of lliff to use a model-selection model that is different from the candidate prediction models and is trained by a second machine learning algorithm according to second clinical data to determine and select a dynamic prediction model from the candidate prediction models. Therefore, these features are not obvious because none of the prior art teaches or suggests a computer aided disease predicting method, computer readable storage medium, and system, based on a plurality of candidate prediction models each trained independently corresponding to different anatomical parts or different functional parts of a human body by a first machine learning algorithm according to first clinical data, each of the candidate prediction models comprises a plurality of inquiry actions and a plurality of disease prediction actions, the computer aided method comprising: generating an interaction interface; obtaining an initial symptom from the interaction interface; obtaining context information, wherein the obtained context information is different from the obtained initial symptom, wherein the context information comprises a first context information; sequentially generating a series of actions according to at least one of a dynamic prediction model determined and selected from the candidate prediction models and the initial symptom and not according to the obtained first context information, each of the actions corresponding to one inquiry action or one disease prediction action, wherein the dynamic prediction model is determined and selected from the candidate prediction models by a model-selection model trained by a second machine learning algorithm according to second clinical data, and wherein the model-selection model is different from the candidate prediction models; in response to that the latest one of the sequential actions corresponding to one disease prediction action, generating a plurality of potential disease predictions in a first ranking evaluated by the dynamic prediction model; adjusting the first ranking into a second ranking according to the obtained first context information; and generating a result prediction corresponding to the potential disease predictions in the second ranking, in the independent claims  along with the other recited features of the claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 18 August, 2022